Title: To Thomas Jefferson from Joshua Johnson, 12 September 1791
From: Johnson, Joshua
To: Jefferson, Thomas



Sir
London 12 September 1791

I had the Honor to write you on the 10th. Ultimo, which Letters went by the America Captn. Mackay, via New York, and which I now confirm, since then I am deprived of the pleasure of any of your much respected Favors.
I now inclose you Copies of Mr. Long’s (Joint Secretary to the Treasury) Letters to me, in Answer to mine on the Subject of the Seizure of the Hope, and Janet at Liverpool, which the Lords of the Treasury have ordered to be liberated on Compensation being made to the seizing officers. Their Lordships have also directed the liberation of the Thomas, Captn. Vickery at Guernsey but are determined to condemn all offenders hereafter.
Mr. Hammond has at length obtained his Appointment, and Embarked in the last Packet for America. People here seem very sanguine that on his Appearance, Congress will be so much pleased that they will readily come into any Measures this Court shall ask, and that great Commercial Advantages will be granted to Britain by the United States, and that a Treaty Offensive and Defensive will be concluded; I pretend not to be capable of judging, but it strikes me that it would be as well to move slowly, and consider very well before the United States bind themselves in any thing, nor should they be too hasty in sending an Envoy in return to this Court.
You will pardon the Ideas I have taken the Liberty of throwing out, and believe me always Sir Your most Obedient and most Humble Servant,

Joshua Johnson

